Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
                                                                  	  DETAILED ACTION
    				Information Disclosure Statement
An information disclosure statement has not been received. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.                                                                          
Claim Objections
Claims 1, 10, 16 and 18-20 are objected to because of the following lack of antecedent and intelligible content informalities: 
● In Claim 1, Line 2, “the first frame” should be changed to read - - the frame - -.
● In Claim 10, Line 16, “microprocessor” should be changed to read - - microprocessor socket - -.
● In Claim 16, Line 6, “the first frame” should be changed to read - - the frame - -.
● In Claim 16, Lines 16 and 19, “a microprocessor” should be changed to read - - the microprocessor - -.
● In Claim 16, Line 18, “the bolster plate” should be changed to read - - a bolster plate - -.
● In Claim 18, Line 2, “a microprocessor” should be changed to read - - the microprocessor - -.
● In Claim 18, Line 4, “alignment tabs” should be changed to read - - the alignment tabs - -.
● In Claim 19, Line 2, “a latch” should be changed to read - - the latch - -.
one or more locking tabs” should be changed to read - - the one or more locking tabs - -.
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4, 9-11, 13-14, 16 and 19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Heng et al (US 9,466,900). 
	Regarding Claim 1, Heng (In Figs 1-16) discloses a microprocessor carrier (10), (Fig 1), comprising: 
a frame (80/90/100) comprising a metal (Col 7, II. 25-29), wherein the first frame surrounds an aperture ( opening within 80), for receiving a microprocessor package (30), (Fig 7), wherein at least one hinge assembly (290/300/310) is on a first frame edge, and wherein at least one latch assembly (440 / tabs on 80), (clamp, Col 4, II. 13-16) is on a second frame edge (Fig 2); and 
one or more alignment tabs (tabs on 80), (Fig 2, below), (Fig 14) coupled to the frame (80/90/100), wherein the one or more alignment tabs (tabs on 80) extend orthogonally from at least one frame (40) edge (Fig 2), and wherein the alignment tabs (tabs on 80) are to align the microprocessor package (30) with a microprocessor socket (60), (Col 3, II. 64-67, Col 4, II. 1-2),
wherein the hinge assembly (290/300/310) and the latch assembly (440 / tabs on 80), (clamp, Col 4, II. 13-16) are to engage with a microprocessor loading mechanism (40/442/446) coupled to a printed circuit board (20), (Fig 2).

    PNG
    media_image1.png
    443
    572
    media_image1.png
    Greyscale

Regarding Claim 2, Heng discloses the limitation of claim 1, however Heng (in Figs 1-2) further discloses wherein the microprocessor carrier further comprising a subframe (100) that is coupled to the frame (90), wherein the subframe (100) comprises a compliant material (thermoplastic, Col 6, II. 60-64).
Regarding Claim 3, Heng discloses the limitation of claim 2, however Heng (in Figs 1-2) further discloses wherein the alignment tabs (tabs on 80) are coupled to the subframe (100), (Fig 7).
Regarding Claim 4, Heng discloses the limitation of claim 2, however Heng (in Figs 1-2) further discloses wherein microprocessor capture tabs (862/863) are coupled to the subframe (100), (Col 10, II. 52-63).
Regarding Claim 9, Heng discloses the limitation of claim 1, however Heng (in Figs 1-2) further discloses wherein the frame (80/90/100) comprises at least one of steel (Col 7, II. 25-29), copper, or beryllium.
Regarding Claim 10, Heng (In Figs 1-16) discloses a system (10), comprising: 

an aperture (70) for receiving a microprocessor socket (60), (Fig 1); 
a hinge point (240) at one edge of the bolster plate (40) and a latch point (230) on an opposing edge of the bolster plate (Fig 1); and 
one or more heatsink mounting studs (320), (Col 5, II. 44-46) extend orthogonally from the bolster plate (40),(Fig 1), 
a microprocessor carrier (80/100) comprising a frame (80) surrounding an opening (opening within 80), (Fig 1) to receive a microprocessor package (30), 
a hinge assembly (290/300/310) extending from a first frame edge and a latch assembly (440 / tabs on 80), (clamp, Col 4, II. 13-16) extending from a second frame edge, wherein the hinge assembly (290/300/310) and the latch assembly (440 / tabs on 80), (clamp, Col 4, II. 13-16) are coupled to the bolster plate (40), (Fig 1); 
a microprocessor package (30) within the opening (opening within 80) of the microprocessor carrier (80/100) and coupled to the frame (80/90/100), (Fig 1), wherein the microprocessor package (30) is seated within the microprocessor (Fig 1); and 
a heat sink (110) over the microprocessor package (30), wherein the heat sink is coupled to the microprocessor loading mechanism (40/442/446), (Fig 1).
Regarding Claim 11, Heng discloses the limitation of claim 10, however Heng (in Figs 1-2) further discloses wherein the hinge point (240) of the bolster plate (40) comprises a hinge rail (rail where 290 is disposed on).
Regarding Claim 13, Heng discloses the limitation of claim 10, however Heng (in Figs 1-2) further discloses wherein the latch assembly (440 / tabs on 80), (clamp, Col 4, II. 13-16) comprises one or more latching tabs (440).
Regarding Claim 14, Heng discloses the limitation of claim 13, however Heng (in Figs 1-2) further discloses wherein the bolster plate (40) comprises one or more locking tabs (locking tabs on 40), (Fig 2 above) and wherein the one or more locking tabs (locking tabs on 40) on the bolster plate (40) engage with the one or more latching tabs (latching tabs on 80) on the latch assembly (440 / tabs on 80), (clamp, Col 4, II. 13-16), (Fig 14).
Regarding Claim 16, Heng (In Figs 1-16) discloses a method comprising: 
receiving a microprocessor package (30); 
forming a workpiece (30/80/90/100), (Fig 7) comprising a carrier/microprocessor assembly (30/80/100), (Fig 7) by capturing the microprocessor package (30) in a microprocessor carrier (80/100), wherein the microprocessor carrier comprises: 
a frame (80/90/100), comprising a metal (Col 10, II. 22-25), wherein the first frame (80/90/100) surrounds an aperture (opening within 80), (Fig 7) for receiving the microprocessor package (30), wherein at least one hinge assembly (290/300/310) is on a first frame edge, and wherein at least one latch assembly (440 / tabs on 80), (clamp, Col 4, II. 13-16) is on a second frame edge; and 
one or more alignment tabs (tabs on 80), (Fig 2 above) coupled to the frame (80/90/100), wherein the one or more alignment tabs (tabs on 80) extend orthogonally from at least one frame edge (Fig 2), and wherein the alignment tabs (tabs on 80) are to align the microprocessor package (30) with a microprocessor socket (60), 
wherein the hinge assembly (290/300/310) and the latch assembly (440 / tabs on 80), (clamp, Col 4, II. 13-16) are to engage with a microprocessor loading mechanism (40/442/446) coupled to a printed circuit board (20), (Fig 1); 
coupling the hinge assembly (290/300/310) of the workpiece (30/80/90/100) to a hinge point (240) on a microprocessor loading mechanism (Fig 1); and 
rotating the workpiece (30/80/90/100) toward the bolster plate (40) wherein the microprocessor aligns with a microprocessor socket (60) within the bolster plate (40), (Figs 1-2), 

Regarding Claim 19, Heng discloses the limitation of claim 16, however Heng (In Figs 1-16) further discloses wherein coupling the latching assembly (440 / tabs on 80), (clamp, Col 4, II. 13-16) of the workpiece (30/80/90/100) to a latch point (230) on the bolster plate (40) comprises: engaging the one or more latching tabs (tabs on 80) with one or more locking tabs (locking tabs on 40) extending orthogonally from the bolster plate (40), (Fig 2 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Heng in view of Ma et al (US 2005/0112922).
Regarding Claim 12, Heng discloses the limitation of claim 11, however Heng does not discloses wherein the hinge assembly comprises a hinge barrel, and wherein the hinge rail extends through the hinge barrel.
Instead Ma (In Fig 1) teaches wherein the hinge assembly (2420/2422/22/25) comprises a hinge barrel (hinge barrels within 2420), and wherein the hinge rail (22) extends through the hinge barrel (Fig 1).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Heng with Ma with a hinge rail extending through the hinge barrel to benefit from securely mounting the pick-up cap onto the connector (Ma, ¶ 8, II. 15-19).
Claim 18 is rejected under 35 U.S.C. § 103 as being unpatentable over Heng in view of Liu et al (US 2016/0285184).
Regarding Claim 18, Heng discloses the limitation of claim 16, however Heng (In Figs 1-16) further discloses wherein rotating the workpiece (30/80/90/100) toward the bolster plate (40) wherein the microprocessor aligns with a microprocessor socket (60), within the bolster plate (40) comprises.
However Heng does not disclose touching alignment tabs to the microprocessor socket before the microprocessor package is seated therein and pressing the workpiece toward the bolster plate such that the alignment tabs slide down walls of the microprocessor socket to center the microprocessor package over the microprocessor socket.
Instead Liu (In Figs 1-2) teaches touching alignment tabs (511/5102) to the microprocessor socket (1) before the microprocessor package is seated therein and pressing the workpiece (2/5/6) toward the bolster plate (4) such that the alignment tabs (511/5102) slide down walls of the microprocessor socket (1) to center the microprocessor package (2) over the microprocessor socket (1), (Fig 2).
	It would have been obvious to an ordinary skilled person in the art before the effective filling date of the claimed invention to modify Heng with Liu with touching alignment tabs to the microprocessor socket and slide down walls of the microprocessor socket to benefit from locking load plate and in the process, the hinge tab being not subject to a force (Liu, ¶ 48, II. 27-32).
Allowable Subject Matter
Claims 5-7, 15, 17, 20 are objected to as being dependent upon a rejected base claims 1, 10 and 16, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 5-6, the allowability resides in the overall structure of the device as recited in dependent claim 5 and at least in part because claim 5 recites, “a slider coupled to a latch platform extending from an edge of the frame of the microprocessor carrier, where the slider comprises at least one latching tab and wherein a rivet extending through a slot in the slider holds the slider to the latch platform”. 
The aforementioned limitation in combination with all remaining limitations of claim 5 are believed to render said claim 5 and all claims dependent therefrom (claim 6) patentable over the art of record. 
With respect to claim 7, the allowability resides in the overall structure of the device as recited in dependent claim 7 and at least in part because claim 7 recites, “a clip comprising an edge flap fastened to the hinge platform, and wherein the edge flap is opposite the curved tabs”. 
The aforementioned limitation in combination with all remaining limitations of claim 7 are believed to render said claim 7 and all claims dependent therefrom (claim 8) patentable over the art of record. 
With respect to claim 15, the allowability resides in the overall structure of the device as recited in dependent claim 15 and at least in part because claim 15 recites, “slider cover over the slider and coupled thereto, wherein the one or more latching tabs are coupled to the slider, and wherein a cantilever spring coupled to the slider cover presses the one or more latching tabs against the one or more locking tabs”. 
The aforementioned limitation in combination with all remaining limitations of claim 15 are believed to render said claim 15 patentable over the art of record. 
With respect to claim 17, the allowability resides in the overall structure of the device as recited in dependent claim 17 and at least in part because claim 17 recites, “clipping the hinge assembly to a hinge rail coupled to an edge of the bolster plate, wherein the hinge rail is passed into a hinge barrel of the hinge assembly the hinge assembly through a claw extending from”.
The aforementioned limitation in combination with all remaining limitations of claim 17 are believed to render said claim 17 patentable over the art of record. 
	With respect to claim 20, the allowability resides in the overall structure of the device as recited in dependent claim 20 and at least in part because claim 20 recites “the latching tabs slide over a chamfered nose extending laterally from an edge of the one or more locking tabs, and wherein the locking tabs slide under the chamfered nose”.
The aforementioned limitation in combination with all remaining limitations of claim 20 are believed to render said claim 20 patentable over the art of record. 
Heng”).
While Heng Figs 1-16 teach the limitation of claims 1-4, 8-11, 13-14, 16 and 19 and many of the limitations of claims 12 and 18 as per rejection above, neither Heng, nor any other art of record, either alone or in combination, teach or suggest the above mention limitations of claims 5-7, 15, 17 and 20.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
                                                                             	   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 All-inclusive CPU Carrier that Enable Automation and Tool Free Operation at Low-Cost while Improving Thermal Performance US 2019/0393631, 
Integrated Translational Land-Grid Array Sockets and Loading Mechanism for Semi conductive Devices US 2012/0200993, 
Electronic Device Socket and spacer to Alter Socket Profile US 10,455,685, 
Integrated Circuit Retention Mechanism with Retractable Cover US 2014/0071647.
 Other pertinent art made of record are on form PTO-892 notice of reference cited. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835  

/ZACHARY PAPE/Primary Examiner, Art Unit 2835